Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 10, 13, 15-17, 20-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Edison et al. (US Pre-Grant Publication 2011/0258178) in view of Fabret et al. (US Pre-Grant Publication 2007/0016596), in view of Furrer et al. (US Pre-Grant Publication 2005/0192962), further in view of Van Rotterdam et al. (US Patent 10,769,143).

As to claim 1, Edison teaches a system comprising: 
a database system implemented using a server system (see paragraphs [0026]-[0027]. A request may be received at a host system containing a server system and a database system), the database system configurable to cause: 
accessing a multi-tenant non-relational database associated with a plurality of enterprises (see paragraph [0023]. The host system contains a multi-tenant database system associated with a plurality of customer organizations, or enterprises. As noted in paragraph [0024], the host system includes at least one non-relational data store), 
the multi-tenant non-relational database storing data objects for each enterprise (see paragraphs [0027]-[0028]. The non-relational data store contains data that is specified by a customer schema which describes the customer data, or records); 
processing, during runtime of the database system, a request from a computing device of a user of the database system to query data related to a first one of the data objects, the processing of the request to query data being synchronous with one or more further requests to query data (see paragraphs [0027]-[0029]. A customer request is received to query customer data. Also see paragraphs [0026] and [0073], which shows that multiple requests may be received and processed by the system. Paragraph [0031] and [0073] show that multiple queries may run at the same time), the processing comprising: 
determining that the first data object is defined to be used in association with a non- relational database (see paragraph [0027]. The system determines the location of data, including whether the requested data object is associated with a non-relational database), 
retrieving a metadata model of the first data object, the metadata model comprising a plurality of fields of the first data object (see paragraph [0027]-[0028] and [0031]. The system retrieves a schema describing at least the location of each of the data elements being stored for the customer. The data elements include fields of data objects), 
…
providing a query response to the computing device, the query response being based on application of the filter condition with respect to the first data object (see paragraph [0030]-[0032] and [0071]. Reponses to queries are returned to client systems).
Edison does not clearly show:
The metadata model having been generated using a first script designating a plurality of enterprise-selected composite key fields as a composite primary key of the first data object and designating one or more attributes of the first data object, 
the enterprise-selected composite key fields being a subset of a plurality of enterprise-configurable custom fields, 
processing a second script having been generating using the metadata model to define or more database data sets corresponding to the enterprise-selected composite key fields, the second script implemented as a data dictionary configured to define organization of the first data object for a non-relational database; 
determining, responsive to retrieving the metadata model, that the request to query data includes a filter condition having the composite primary key, and 
determining, using the metadata model, that the request to query data includes at least one composite key field of the first data object; and 
Fabret teaches: 
The metadata model having been generated using a first script designating a plurality of enterprise-selected composite key fields as a composite primary key of the first data object and designating one or more attributes of the first data object (see paragraphs [0045]. A target schema may be defined to contain data pulled from multiple heterogeneous databases. As noted in paragraphs [0076]-[0082], the target schema may be generated to contain scripts designating a plurality of enterprise selected composite key fields from the publication schema. The target schema also designates attributes for data objects), 
the enterprise-selected composite key fields being a subset of a plurality of enterprise-configurable custom fields (see paragraphs [0076]-[0082]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Edison in view of Fabret, because Fabret provides the benefit of a method of creating a composite index that adds flexibility for retrieving data from an enterprise when that enterprise combines data from disparate sources (see Fabret paragraph [0034]). This feature of Fabret will help to make data generation of Edison more efficient. 
Furrer teaches: 
processing a second script having been generating using the metadata model to define or more database data sets corresponding to the enterprise-selected … key fields, the second script implemented as a data dictionary configured to define organization of the first data object for a non-relational database (see paragraph [0066]-[0069]. Furrer shows processing a script to access non-relational data. The script is generated based on a request to access relational data, or “using the metadata model.” Fabret, cited above, shows wherein fields of records may be “enterprise-selected composite key fields.” Applicant’s specification defines a data dictionary as “a file or script that defines the organization of a data object” (see page 15, lines 1-2). It is also noted that Furrer users a mapper to map relational expressions into non-relational expressions. The mapper requires rules and instructions, or a script, in order to perform this mapping. The instructions, or script, defines the organization of the relational and non-relational data such that the mapper understands which expressions from a query in the relational data format map to expressions in the non-relational data format)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Edison in view of Furrer, because Furrer provides the benefit of a method of creating a query for non-relational data, which adds flexibility for retrieving data from an enterprise when that enterprise combines data from sources different formats. This feature of Furrer will help to make data generation of Edison more responsive to user needs. 
Van Rotterdam teaches: 
determining, responsive to retrieving the metadata model, that the request to query data includes a filter condition having the composite primary key (see 10:32-50. A request to query data includes multiple values, attribute A and attribute B, which are defined in a composite index), and 
determining, using the metadata model, that the request to query data includes at least one composite key field of the first data object (see 10:32-50. A query containing values used in the composite key is executed to retrieve data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Edison in view of Van Rotterdam, because Van Rotterdam provides the benefit of a composite index that will avoid a “time consuming and resource intensive” search (see 10:24-31). This feature of Van Rotterdam will help to make searches of Edison more efficient. 

As to claim 4, Edison as modified teaches the system of claim 1, wherein the at least one composite key field of the first data object is defined by an entity associated with the user and the first data object (see Van Rotterdam et al. 10:1-50).  

As to claim 6, Edison as modified teaches system of claim 1, the database system further configurable to cause: 
determining that the user is associated with one or more permissions to access the first data object (see Van Rotterdam et al. 3:27-38 and 3:48-56).  

As to claim 7, Edison as modified teaches system of claim 1, wherein filter criteria specify the at least one composite key field of the first data object (see Van Rotterdam et al. 10:32-50. Alternatively, see Fabret paragraphs [0076]-[0082]).  

As to claim 8, Edison as modified teaches system of claim 1, wherein the at least one composite key field of the first data object is associated with the composite primary key, and a composite secondary key (see Van Rotterdam et al. 10:32-50).

As to claims 10 and 17, see the rejection of claim 1. 
As to claims 13 and 20, see the rejection of claim 4. 
As to claims 15 and 23, see the rejection of claim 6. 
As to claims 16 and 24, see the rejection of claim 7. 
As to claims 21 and 25, see the rejection of claim 8. 

Claims 5, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Edison et al. (US Pre-Grant Publication 2011/0258178) in view of Fabret et al. (US Pre-Grant Publication 2007/0016596), in view of Furrer et al. (US Pre-Grant Publication 2005/0192962), further in view of Van Rotterdam et al. (US Patent 10,769,143), in view of Indyk et al. (US Pre-Grant Publication 2018/0341685).  

As to claim 5, Edison as modified teaches the system of claim 1. 
Edison does not explicitly show wherein processing the request and providing the query response are completed within one continuous user session associated with the user. 
Indyk teaches wherein processing the request and providing the query response are completed within one continuous user session associated with the user (see paragraph [0025]. A query is routed to processing and answered during a single support session). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Edison in view of Indyk, because both references are directed to querying data. Edison simply provides for a user submitting a query and receiving a result. Edison shows neither disconnecting during a session nor requiring that the whole process occurs in one session. It would have been obvious to modify Edison by Indyk to ensure that a query occurs in one session, thus increasing usability for a user in trying to finish a query in the same span of time that they start it. 

As to claims 14 and 22, see the rejection of claim 5. 

Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive. 

Applicant argues that the claim amendments referring to the idea that the second script is implemented as a data dictionary configured to define organization of the first data object for a non-relational database overcome the art of record. 
Given the time to fully consider the amendments in view of the specification and the art, Examiner notes that the amendments do not appear to overcome the art of record for the following reasons. 
The previous claim language noted that the “second script [is] configured to define organization of the first data object for a non-relational database.” Applicant’s specification defines a data dictionary as “a file or script that defines the organization of a data object” (see page 15, lines 1-2). Thus, the addition of a “data dictionary” element alone does not add anything substantial to the claim, since the second script was already defined with the functional definition of a “data dictionary.” 
It is also noted that Furrer users a mapper to map relational expressions into non-relational expressions. The mapper requires rules and instructions, or a script, in order to perform this mapping. The instructions, or script, define the organization of the relational and non-relational data such that the mapper understands which expressions from a query in the relational data format map to expressions in the non-relational data format. This shows a set of instructions, or script, that is configured to define organization of the first data object for a non-relational database. Because a “data dictionary” is defined in the specification as performing this function, and because Furrer performs this function, Furrer has a “data dictionary” as defined by the specification and claims. 
While there remain additional features of a data dictionary, such as a data definition script defined in the form of the data dictionary, wherein the data definition script defines the data object and the one or more attributes of the data object as database structures in a data description language associated with the multi-tenant non-relational database (see page 15, lines 1-15), such features are not claimed and receive no patentable weight. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152